Citation Nr: 0843776	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  03-25 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

(The issue of entitlement to service connection for diabetes 
mellitus is currently the subject of a stay.)


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from Department of Veterans Affairs (VA) Regional 
Offices (RO's).  In October 2002, the Philadelphia, 
Pennsylvania VARO continued a 50 percent rating for PTSD, 
denied service connection for coronary artery disease and 
hypertension, and denied TDIU.  The Cleveland, Ohio VARO 
affirmed those determinations in a December 2002 decision. 

In September 2008, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
A transcript of the hearing is of record.  Following the 
hearing, arguments and medical evidence were submitted to the 
Board, by the veteran without a waiver of his right to have 
the RO review it first.  The veteran's arguments are 
repetitive and the medical evidence has already been 
submitted and considered by the RO; therefore, there is no 
new evidence, which would require review by the RO.  See 
38 C.F.R. § 20.1304.  The veteran's representative has 
indicated that further RO review is not desired.  

The issues of entitlement to a disability rating in excess of 
50 percent for PTSD; and entitlement to TDIU addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

In decisions dated in November 2005 and May 2006, the RO 
denied the veteran's claim for service connection for 
diabetes mellitus as due to herbicide exposure.  A notice of 
disagreement (NOD) was received in June 2006.  The record 
does not show that the veteran was sent a statement of the 
case (SOC) on this issue.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where a claimant 
files a NOD and the RO has not issued a SOC, the issue must 
be remanded to the RO for an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  The Board has recognized the issue of the 
front page of this decision, but for the following reasons 
finds that a remand is not appropriate for this issue.  

The Court issued a decision in Haas v. Nicholson, 20 Vet App. 
257 (2006), which reversed a decision of the Board that 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagreed with the 
Court's decision in Haas and appealed to the United States 
Court of Appeals for the Federal Circuit.  The Court 
subsequently agreed with a stay until the Federal Circuit 
issues a mandate, or some other judicial action is taken 
regarding the stay.  See Ribaudo v. Nicholson, 21 Vet. App. 
137 (2007).  The specific claims affected by the stay include 
those involving claims based on herbicide exposure in which 
the only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  This stay establishes special controls, which 
insure that the issue will be fully and properly addressed.  
Further, it is impossible for the RO to reajudicate the claim 
and issue a SOC that provides accurate information until the 
legal issues involved in the stay have been resolved.  It 
would be improper for the Board to order a remand for further 
action in the face of the stay issued by the Court.  For 
these several reasons, the issue cannot be remanded at this 
time.  




FINDINGS OF FACT

1.  The veteran does not have coronary artery disease as the 
result of disease or injury during his active service, or a 
service-connected disability.    

2.  The veteran does not have hypertension as the result of 
disease or injury during his active service, or a service-
connected disability.    

3.  Cardiovascular disease, including coronary artery disease 
and hypertension, was not manifested during the year after 
the veteran completed his active service.  


CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by active military service, may not be presumed to have been 
incurred in service, and is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2008).  

2.  Hypertension was not incurred in or aggravated by active 
military service, may not be presumed to have been incurred 
in service, and is not proximately due to or the result of a 
service-connected disease or injury.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  


Duty to Notify

VA has a duty to provide notification to a claimant regarding 
establishing entitlement to benefits, and a duty to assist 
with the development of evidence. Initially, the Board finds 
that the content requirements of a duty to assist notice have 
been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  A letter from the RO dated in January 2001 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The initial duty-to-assist letter was provided before the 
adjudication of the veteran's claim in October 2002.  The 
Board also notes that in an August 2008 letter additional 
notice was provided regarding potential ratings and effective 
dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran will not be prejudiced by this late notice 
because the claims are being denied and no rating or 
effective date will be assigned.  Also, the appellant was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond.  This cured any notice defects before the agency of 
original jurisdiction (AOJ) readjudicated the case by way of 
a supplemental statement of the case issued in February 2004.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of these issues has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  The veteran has had a hearing and a VA 
examination.  Medical opinions have been obtained.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Scope and Criteria

The veteran primarily contends that his service-connected 
PTSD caused coronary artery disease and hypertension.  In 
part, he argues that service connection should be granted 
because these disabilities were manifested shortly after 
service.  Since the Board must review all issues which are 
reasonably raised from a liberal reading of all documents or 
oral testimony, the Board has considered direct or primary 
service connection as well as secondary service connection.  
See Solomon v. Brown, 6 Vet. App. 396, 400 (1994); EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Myers v. Derwinski, 1 
Vet. App. 127, 130 (1991).  

In order to establish direct or primary service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. §§ 101(16), 1110 
(West 2002); 38 C.F.R. § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Cardiovascular disease, including coronary artery disease and 
hypertension, may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  This presumption does not apply in this case 
because there is no competent medical evidence that 
cardiovascular disease was manifested to any degree during 
the year following the veteran's release from active service.  

Direct or Primary Service Connection

The service medical records do not reflect any cardiovascular 
disease during the veteran's active service.  He was examined 
for an extension in March 1969.  His heart was normal; an 
electrocardiogram was negative, and blood pressure was well 
within normal limits.  On examination for release from active 
duty, in June 1969, the veteran's heart was again noted to be 
normal and his blood pressure was again well within normal 
limits.  

In the years following service, the veteran had private and 
VA treatment for various health problems.  These included VA 
hospitalization for schizophrenia in April 1972; a finding of 
alcoholism on VA examination in September 1972; anxiety 
neurosis on VA hospitalization in January 1976; industrial 
back injuries in June 1974 and February 1975 with surgery, 
hysterical neurosis and concomitant depression; follow-up 
treatment for the back; and hospitalization for the back 
injury in March 1982.  The report of an August 1981 
examination contains a blood pressure reading within normal 
limits and a diagnosis of exogenous obesity, as well as spine 
disorders.  The report of the examination for admission, in 
March 1982, shows a normal blood pressure and heart, without 
murmurs or gallops.  There is no medical documentation of 
cardiovascular disease prior to March 1988.  

In March 1988, the veteran was admitted to a private hospital 
with a 2 to 3 week history of new onset angina, which had 
been unstable over the last 2 weeks.  It was noted that the 
veteran had positive risk factors including family history, 
smoking history, and hypertension.  It was noted that he had 
smoked 3 to 4 packs of cigarettes a day for 15 years.  He was 
also somewhat obese.  Testing led to diagnoses of anterior 
myocardial infarction, mural thrombus of the left ventricle, 
and arteriosclerotic heart disease.  

There is no competent medical evidence connecting the 
veteran's cardiovascular disease to disease or injury during 
his active service.  In this case, the normal findings on 
examinations shortly before the veteran completed his active 
service, the post-service absence of cardiovascular findings 
despite medical care, and the normal findings in 1981 and 
1982 provide a preponderance of evidence.  This evidence 
establishes that the cardiovascular disease manifested in 
1988, some 19 years after service, is not connected to the 
veteran's service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).   

Secondary Service Connection

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  

The veteran contends that his service-connected PTSD caused 
stress, which in turn, caused coronary artery disease and 
hypertension.  As a lay witness, the veteran can testify as 
to what he actually experienced, such as having periods of 
stress.  However, he does not have the medical training and 
experience to connect his PTSD to his cardiovascular disease.  
38 C.F.R. § 3.159.  Whether one medical condition caused 
another medical condition is a medical question requiring the 
opinion of a trained medical professional.  An appellant's 
own conclusion, stated in support of his claim, that his 
present disability is secondary to his service-connected 
disability is not competent evidence as to the issue of 
medical causation.  See 38 C.F.R. § 3.159 (2004); see also 
Grivois v. Brown, 6 Vet. App. 136 (1994).  

The veteran has submitted several articles on the effects of 
stress.  In some instances, a treatise, standing alone, can 
be accepted as competent evidence if it discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality.  Wallin v. West, 11 Vet. App. 509, 513-14 (1998).  
However, a treatise that merely contains a generic statement 
regarding a possible link is not adequate.  Sacks v. West, 11 
Vet. App. 314, 316-17 (1998).  In this case, the articles 
submitted by the veteran are much too general and vague to 
link his PTSD to his hypertension and coronary artery 
disease.  

There are several medical opinions on point.  These are 
competent evidence which the Board weighs considering factors 
such as whether it is factually accurate, fully articulated, 
and has sound reasoning for its conclusion.  See Nieves-
Rodriguez v. Peake, 2008 WL 5054604 (Vet.App.).  

The first opinion supporting the claim is dated in December 
2002.  A VA psychologist, G. R. B., Ph.D., wrote that he had 
provided psychological treatment for the veteran since 1994.  
The psychologist confirmed that the veteran had been subject 
to chronic, often frequent stress responses and had chronic 
stress.  He cited several treatises and quoted that, 
"Cardiovascular reactivity (increases in blood pressure and 
heart rate)...to psychosocial risk factors as well as related 
cardiovascular changes is hypothesized to initiate and hasten 
the development of coronary artery disease."  "Stress 
induced changes in circulating concentrations of cortisol, 
other neuroendocrine factors, and lipids are also associated 
with atherosclerosis in human and animal models."  The 
psychologist then went on to assert that the veteran did not 
have other risk factors and concluded that considering the 
above, including the absence of risk factors, it was his 
opinion that the untreated stress the veteran experienced 
from service until he started mental health treatment in 1994 
contributed to the development and progression of his 
coronary heart disease.  

This opinion is questionable because cardiovascular disease 
is generally beyond the expertise of a psychologist, who is 
not a medical doctor.  It must be rejected on its face 
because it is based on factual inaccuracies.  The first 
cardiac risk factor the psychologist asserts was not present 
was that the veteran stopped smoking at age 40.  In fact, 
that was when he had his first heart attack.  The 1988 
hospital report notes that he had been smoking 3 to 4 packs 
of cigarettes a day for 15 years and had already developed an 
anterior myocardial infarction, mural thrombus of the left 
ventricle, and arteriosclerotic heart disease.  The 
psychologist also noted that the veteran's cholesterol level 
was currently within normal limits, which has no clear 
relation to the veteran's condition in 1988.  The 
psychologist further noted the veteran is not currently 
obese, but the report of the 1988 hospitalization stated he 
was obese at that time.  The psychologist pointed out that 
the veteran was treated for hypertension for many years, 
which in his opinion could reflect chronic stress, but the 
basis for this opinion is not explained.  The psychologist 
noted the veteran did not have diabetes, which again has no 
clear significance as people with and without diabetes get 
heart disease.  It was also said that neither parent had a 
premature heart attack but the 1988 hospital report indicated 
that family history was a risk factor for the veteran.  For 
these reasons, the Board concludes that this opinion is 
factually inaccurate and conclusionary, without adequately 
articulated or understandable reasoning.  

The next opinion supporting the claim comes from a VA 
psychiatrist, who is a medical doctor, J. C. N., M.D.  In 
June 2003, the psychiatrist wrote that he had seen the 
veteran for approximately 21/2 years.  The psychiatrist 
reviewed the veteran's cardiac problems with him.  The 
veteran said he continued to have cardiac problems with a 
heart attacks in May 2002 and March 2003.  He noted that the 
VA psychologist had summarized some of the veteran's history.  
The psychiatrist agreed with the psychologist that the 
chronic untreated stress the veteran had experienced since 
service contributed to the development and progression of his 
coronary heart disease and his hypertension.  

Nowhere does this opinion indicate that the doctor made an 
independent review of the veteran's claims folder or other 
source of earlier records.  Rather, the doctor admits to 
basing his opinion on the same inaccurate history followed by 
the psychologist.  Where a doctor relies on a history 
provided by the clamant, the doctor's opinion can be little 
better than the claim.  See Swann v. Brown, 5 Vet. App. 229 
(1993); Coghill v. Brown, 8 Vet. App. 342 (1995).  

Lastly, in October 2004, a private physician, B. L. F., M.D., 
wrote that the veteran had been his patient for coronary 
artery disease for several years.  The veteran's history 
started when he developed hypertension just a couple of years 
after his release form service, in 1972.  He had no 
significant family history of premature hypertension or 
premature atherosclerosis.  He had his first myocardial 
infarction at age 40.  Given a history of premature 
hypertension and atherosclerosis and subsequent development 
of ischemic cardiomyopathy without any other significant risk 
factors identifiable to such an early atherosclerotic process 
the doctor   "would strongly suspect" that PTSD played a 
major role in the development of the veteran's disease 
process.  

Here, again, the doctor apparently relies on an inaccurate 
history provided by the claimant.  He concluded that PTSD 
would be suspect without other risk factors.  However, as 
discussed below, there were several other very significant 
risk factors.  Since the doctor did not address these other 
risk factors, his opinion does not have an accurate factual 
basis, it does not provide an explanation or sound reasoning 
based on the actual facts of the case, and, therefore, must 
be rejected.  

The first opinion against the claim is found in the report of 
the March 1988, hospitalization for the veteran's first 
myocardial infarction (MI).  That report noted that the 
veteran had positive risk factors including family history, 
smoking history, and hypertension.  It was noted that he had 
smoked 3 to 4 packs of cigarettes a day for 15 years.  It was 
also noted that he also somewhat obese.  Nowhere did it 
indicate that stress or psychiatric symptomatology played a 
role in his illness or affected the veteran in any way.  This 
information, provided over 20 years ago, for treatment 
purposes is considered more reliable than the veteran's 
memory and recent histories based on that memory.  

In July 2002, a physician at a State medical center provided 
an opinion.  The claims folder was reviewed prior to 
examining the veteran.  It was noted that the veteran stated 
that he was diagnosed with hypertension in 1972 and started 
on medication.  He had a significant family history of 
coronary artery disease.  His father had his first MI at 
approximately 60 years of age and died at age 78 from 
coronary artery disease.  His mother had her first heart 
attack at age 60 and had a stroke since then.  The veteran's 
half brother on his maternal side had his first bypass 
surgery at age 59.  The veteran had a history of smoking 
prior to his heart attack in 1988.  He also had a history of 
hyperlipidemia.  The doctor explained that for the veteran's 
PTSD to have caused the veteran's heart problems, he would 
have had to have increased catecholamine release causing 
vasospasm of the coronary arteries.  Instead, the chart was 
quite revealing, the veteran did indeed have obstructions in 
his arteries from atherosclerotic plaque from hyperlipidemia.  
It was noted that more than one spot in the claims folder 
showed the veteran was being treated for hyperlipidemia.  It 
was the examiner's opinion that the veteran's hypertension 
was less likely than not caused by his PTSD, as even if it 
were it would be more of an isolated hypertension with 
nightmares and flashbacks, as opposed to a constant 
hypertension, which the veteran apparently had.  So, the 
examiner further opined that the veteran's hypertension was 
less likely than not caused by his PTSD.  In the examiner's 
opinion, it was most likely caused from a combination of 
hyperlipidemia, the fact that the veteran is male, the fact 
that he smoked, the fact that he had hypercholesterolemia, 
and the fact that he had a strong family history, all of 
which played a role.  It was the examiner's opinion that the 
veteran's coronary artery disease was not from his PTSD.  The 
impression was: 1) Hypertension, which is less likely than 
not caused by his PTSD and more likely caused by primary 
hypertension; and 2) Coronary artery disease with significant 
decrease in cardiovascular functioning most likely secondary 
to his hypertension, his nicotine abuse, his hyperlipidemia, 
his family history, and the fact that the veteran is male as 
opposed to any type of service connection to his PTSD.  The 
doctor specified that it was "very, very unlikely if not 
impossible" to think that his PTSD would have indeed caused 
his coronary artery disease with the atherosclerotic plaques 
that were present on heart catheterization.  

This opinion speaks for itself, it considers fully and 
accurately the veteran's history.  It is fully articulated 
and provides sound reasoning for its conclusions.  The Board 
finds it probative and persuasive.  

In November 2003, another physician at the State medical 
center reviewed the claims folder and provided an opinion.  
The veteran was diagnosed with hypertension in 1972, at 
approximately age 23.  He also had a diagnosis of 
hyperlipidemia.  He started medication for it a year earlier.  
He also had a history of smoking.  He reported smoking 4 to 5 
packs a day for approximately 19 years from age 18.  He quit 
after his first known heart attack in 1988.  The doctor noted 
that current diagnoses included coronary artery disease, 
congestive heart failure, hypertension, and hyperlipidemia.  
His cardiovascular complaints, medications and treatment were 
summarized.  Examination showed him to be 6 feet tall and 
weigh 241 pounds.  Blood pressure was 156/100.  The heart had 
a regular rate and rhythm.  There was a 2/6 systolic ejection 
murmur.  An electrocardiogram showed a normal sinus rhythm 
with old ischemic changes.  The echocardiogram showed severe 
anterior akinesis with an ejection fraction of 20 percent.  
The assessment included hypertension and coronary artery 
disease.  

It was the examiner's opinion that the veteran's coronary 
artery disease and hypertension were not secondary to his 
PTSD.  Per the claims folder, the veteran had a strong family 
history of heart disease in first degree relatives.  He also 
had risk factors of a long smoking history, hyperlipidemia, 
being male, and hypertension.  Although the veteran had the 
risk factor of stress from his PTSD, the stress alone did not 
outweigh the veteran's risk factors of hypertension, male 
gender, hyperlipidemia, history of cigarette smoking, and 
family history.  The hypertension was most likely primary or 
essential hypertension for which there is no known cause.  
His coronary artery disease developed as a result of the 
above mentioned factors.  

Here, again, the Board finds that the examiner has given 
consideration to an accurate history.   The opinion is fully 
articulated and provides sound reasoning for its conclusions.  
The Board finds it probative and persuasive.  

Conclusion

The evaluation of evidence is not the mere marshalling of 
expert witnesses with victory going to the side with the 
highest head count.  This case turns on medical opinions and 
those are evaluated based on their reasoned analysis.  The 
Board asks if the opinion is factually accurate, fully 
articulated, and has sound reasoning for its conclusion.  In 
this case, the opinions supporting the claim are all based on 
factual errors, ignoring the very substantial risk factors 
that led to the veteran's cardiovascular disease.  The 
distillation of these supporting opinions is that since the 
veteran did not have these risk factors, his cardiovascular 
disease must be due to stress from his PTSD.  But, since the 
veteran did have significant risk factors, the reasoning 
falls apart and the conclusions favoring the claim are 
reduced to tatters.  On the other hand, the opinions against 
the claim start with a solid foundation built on an accurate 
history, which discloses numerous other risk factors.  
Starting from this solid beginning, the opinions against the 
claim extended into a well reasoned, logical explanation as 
to why the veteran's PTSD did not cause his cardiovascular 
disease.  The details of this persuasive reasoning were 
discussed above.  Because of the quality of the opinions 
against the claim, the Board finds them much more persuasive 
than the supporting opinions.  The opinions against the claim 
form the preponderance of evidence in this case.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert; 
Ortiz.  


ORDER

Service connection for coronary artery disease is denied.  

Service connection for hypertension is denied.  


REMAND

The veteran had a VA PTSD examination in January 2004.  This 
culminated in a global assessment of functioning (GAF) of 55.  
The veteran has submitted recent VA clinical notes showing 
GAF's of 36 in 2008.  Since it has been almost 5 years since 
the veteran has had a VA psychiatric examination for 
compensation purposes and since there is evidence of a 
substantial change in his condition, he should be given a 
current examination.  

The TDIU issue is inextricably intertwined with the severity 
of the service-connected PTSD and must be remanded as well.  

Accordingly, the issues of entitlement to a disability rating 
in excess of 50 percent for PTSD and entitlement to TDIU are 
REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should obtain a complete copy of 
the veteran's VA clinical records 
pertaining to his PTSD and associate 
them with the claims folder.  These 
notes should include any psychiatric, 
psychologic, mental health, and social 
work notes for the periods from May 
2000 to May 2002, May 2003 to May 2004, 
and May 2005 to the present.  

2.  The veteran should be scheduled for 
a VA PTSD examination.  The claims 
folder should be made available to the 
examiner for review.  Any tests or 
studies that may be indicated should be 
done.  The examiner should describe the 
subjective and objective symptoms of 
PTSD.  The examiner should note that 
there are non-service-connected 
diagnoses of record, such as 
schizophrenia and personality disorder, 
and express an opinion as to the social 
and occupational impairment related 
exclusively to the PTSD.  A complete 
explanation of the basis for the 
opinion should be provided.  

3.  Thereafter, the AOJ should 
readjudicate these claims in light of any 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


